Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      21-DEC-2020
                                                      08:12 AM
                                                      Dkt. 118 OGDMR

                            SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    OFFICE OF DISCIPLINARY COUNSEL,
                              Petitioner,

                                  vs.

             EARLE A. PARTINGTON (HI Bar No. 1568),
                           Respondent.


                          ORIGINAL PROCEEDING
                        (ODC Case No. 19-0297)

                              ORDER
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
        Intermediate Court of Appeals Chief Judge Ginoza,
   in place of Wilson, J., recused, and Intermediate Court of
 Appeals Associate Judge Leonard, assigned by reason of vacancy)

          Upon thorough consideration of the motion for

reconsideration, timely filed by Respondent Earle Partington, and

the record in this matter, and in ODC v. Partington, SCAD-11-162,

          IT IS HEREBY ORDERED that Respondent Partington’s

motion for reconsideration is granted in part.    The effective

date of his suspension, pursuant to Rule 2.16 of the Rules of the

Supreme Court of the State of Hawai#i, is extended to midnight on

January 31, 2021.
          IT IS FURTHER ORDERED that the motion for

reconsideration is denied in all other respects.

          DATED: Honolulu, Hawai#i, December 21, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Lisa M. Ginoza

                                    /s/ Katherine G. Leonard




                                2